DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 5, “cast” should read “caster.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14-20 recite the “user” in line 8 of claim 1 and line 1 of claims 14-20. It is unclear if this is the same as the “user” in line 7 of claim 1 and line 5 of claim 13, respectively.

Claim 12 recites the “motion of …” in line 4. It is unclear whether or not this is the same as the “motion of …” in line 3.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-6, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (US 20160200336), hereinafter Woo.
Regarding claim 1, Woo teaches an ultrasound diagnostic apparatus (“the ultrasonic imaging device 1" [0085]; Fig. 1) comprising:
a plurality of casters ("casters 22 and 23" [0085]; Fig. 1) allowing the ultrasound diagnostic apparatus to be moved according to a control signal (“the control unit may perform control such that the casters 22 and 23 rotate in response thereto” [0085]; Fig. 1);

an input (7, [0040], Fig. 1) configured to receive a control command (“control operations” [0040]) of the ultrasound diagnostic apparatus from a user (“An operator may control operations of the ultrasonic imaging device 1 through the input unit 7.” [0040], Fig. 1); and
a controller (240, 241, and 242; 210, 211, and 212; [0048]) configured to determine whether a user desires to use the ultrasound diagnostic apparatus on the basis of at least one of the detected motion (“the sensor 28 detects a direction in which the casters 22 and 23 rotate” [0085], Fig. 6) or the received control command (“the user may … press the stop button 241 provided in the first manipulation unit.” [0079] – [0080]), and upon determining that the user desires to use the ultrasound diagnostic apparatus, transmit a control signal for locking at least one of the plurality of casters (“Manipulation units capable of controlling the casters 22 and 23 may be provided in the platform 2.” [0047]. “Each of the manipulation units may be provided in the form of a foot pedal, a button, a dial and the like.  As an example, the first manipulation units 240, 241, and 242 may be provided in the form of foot pedals, and the second manipulation units 210, 211, and 212 may be provided in the form of buttons.” [0048]; “the user may … press the stop button 241 provided in the first manipulation unit.  When the stop button 241 is pressed, the first casters 22a and 22b or the second casters 23a and 23b may be locked by the locking units 220 and 230.” [0079] – [0080]; “the user may press the stop button 211 provided in the second  In this case, any one of the first casters 22a and 22b and the second casters 23a and 23b may be locked and all of the first casters 22a and 22b and the second casters 23a and 23b may be locked.” [0081]; “the sensor 28 detects a direction in which the casters 22 and 23 rotate due to the applied force…When it is detected that the force applied to the casters 22 and 23 is removed, the control unit may perform control such that the locking units 220 and 230 lock the casters 22 and 23.” [0085], “so that the user may easily … enable the ultrasonic imaging device 1 to be stopped at a specific position” [0086]; Fig. 6).
Regarding claim 3, Woo teaches the ultrasound diagnostic apparatus of claim 1, further comprising:
a monitor (“a main display 80”. [0037], Fig. 1),
wherein the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the monitor (“the sensor 28 detects a direction in which the casters 22 and 23 rotate due to the applied force…When it is detected that the force applied to the casters 22 and 23 is removed, the control unit may perform control such that the locking units 220 and 230 lock the casters 22 and 23.” [0085], Figs. 1, 6. Because the monitor is mounted on platform 2, it changes position when casters rotate. Therefore, sensor 28 detects a position change of the monitor).
Regarding claim 4, Woo teaches the ultrasound diagnostic apparatus of claim 1, further comprising a control panel (70, [0041], Fig. 1) configured to control the ultrasound diagnostic apparatus (“In the input unit 7, a keyboard, a button, a dial and the like may be provided in an input panel 70.  The input panel 70 may be mounted on the platform 2." [0041], Fig. 1),
wherein the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the control panel (“As illustrated in FIG. . Because the control panel is mounted on platform 2, it changes position when casters rotate. Therefore, sensor 28 detects a position change of the control panel).

Regarding claim 5, Woo teaches the ultrasound diagnostic apparatus of claim 1, further comprising a keyboard (“a keyboard” [0041]),
wherein the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the keyboard (“In the input unit 7, a keyboard … may be provided in an input panel 70.  The input panel 70 may be mounted on the platform 2." [0041]; “the sensor 28 detects a direction in which the casters 22 and 23 rotate due to the applied force…When it is detected that the force applied to the casters 22 and 23 is removed, the control unit may perform control such that the locking units 220 and 230 lock the casters 22 and 23.” [0085], Figs. 1, 6. Because the keyboard is mounted on platform 2, it changes position when casters rotate. Therefore, sensor 28 detects a position change of the keyboard).
 
Regarding claim 6, Woo teaches the ultrasound diagnostic apparatus of claim 1, further comprising a footrest on which a foot of the user is rested (“the foot switch or the foot pedal” [0040]; 240, 241, and 242” [0048]; Fig. 1),
In operation, the foot switch or the foot pedal changes its position when pressed by a user, which is detected by the controller associated with it).

Regarding claim 10, Woo teaches the ultrasound diagnostic apparatus of claim 1, wherein the input receives a unlock command (the input receives a unlock command when “the user presses … button 240” [0066], Fig. 5) for unlocking the plurality of casters from the user (“a free movement button… enabling … a locking state of the caster to be released." [0027]. "When the user presses the aligned movement button 240 …, the first casters 22a and 22b may release a locking state … (refer to FIG. 5)," [0066]),
wherein the controller transmits a control signal for unlocking the plurality of casters in response to the input receiving the unlock command for the plurality of casters from the user ("The first manipulation unit and the second manipulation unit may include a free movement button enabling an aligned state or a locking state of the caster to be released." [0027]. "When the user presses the aligned movement button 240 while the casters 22 and 23 are in the stop mode, the first casters 22a and 22b may release a locking state of a first locking unit 220 (refer to FIG. 5)," [0066]. "In this case, the first clutch 260 may be turned off, and the second clutch 261 may be turned on." [0067]).  
Regarding claim 12, Woo teaches the ultrasound diagnostic apparatus of claim 1, wherein the detection sensor includes at least one of a current sensor for detecting current generated by a motion of the ultrasound diagnostic apparatus, or an acceleration sensor, a gyro sensor or a motion sensor (28, Fig. 6) for detecting a movement (“rotation” [0084]) generated by a motion of the ultrasound diagnostic apparatus (“to move or stop the ultrasonic imaging device 1." [0049]. “As illustrated in FIG. 6, the ultrasonic imaging device 1 according to the embodiment of the present invention may include a sensor 28 configured to detect rotation of the casters 22 and 23.  The sensor 28 may be included in at least one of the first casters 22a and 22b or the second casters 23a and 23b.” [0084]; “the sensor 28 detects a direction in which the casters 22 and 23 rotate” [0085], Figs. 1, 6).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1, and further in view of Jin et al (EP 2977012), hereinafter, Jin.
Regarding claim 2, Woo teaches the ultrasound diagnostic apparatus of claim 1, wherein the ultrasound diagnostic apparatus includes:
a probe (3, [0037], Fig. 1) configured to radiate an ultrasound signal to an object and receive an ultrasound signal that is the ultrasound signal being radiated to the object, reflected from the object (“An ultrasonic imaging device is a device that radiates an ultrasound signal to a target area inside a body from a body surface of a subject, uses information on a reflected ultrasound signal (ultrasound echo signal), and obtains a tomogram of soft tissues or an image of blood flow in a non-invasive manner.” [0005]. “As illustrated in FIG. 1, an ultrasonic imaging device 1 according to the embodiment of the present invention may include … ultrasound probe 3” [0037], Fig. 1).
Woo does not explicitly teach that the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the probe.
However, Jin discloses ultrasound imaging apparatus and controlling method thereof, which is analogous art. Jin teaches that the controller determines that the user desires to use the ultrasound diagnostic apparatus (“and the controlling unit may move the image indicator according to the relative position and the relative location.” [0021]) in response to detecting a 
Therefore, based on Jin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Woo to have the controller that determines that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the probe, as taught by Jin, in order to facilitate diagnostic imaging according to changing a location and a position of an ultrasound probe (Jin: [0087]). 

Claims 7-9, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claim 7, Woo teaches the ultrasound diagnostic apparatus of claim 1.
Woo does not teach that the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to receiving at least one of a unlock command for changing a position of a monitor or a diagnosis start command of the ultrasound diagnostic apparatus from the user. 
However, Woo 920 discloses an ultrasonic imaging apparatus and control method, which is analogous art. Woo 920 teaches that the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to receiving at least one of a unlock command for changing a position of a monitor or a diagnosis start command (“an ultrasonic diagnosis start command” [0047]) of the ultrasound diagnostic apparatus from the user (“The input unit 540 may allow a user to input commands for operations of the ultrasound diagnosis apparatus 1. The user may input an ultrasonic diagnosis start command, a diagnosis mode selection command for selecting a diagnosis mode, such as an Amplitude mode (A-mode), a Brightness mode (B-mode), a Color mode (C-mode), a Doppler mode (D-mode), and a Motion mode (M-mode), or Region Of Interest (ROI) setting information including a size and a location of ROI, through the input unit 540. The input unit 540 may include various means that allows a user to input data, instructions, or commands, such as a keyboard, a mouse, a trackball, a tablet, or a touch screen module.” [0047]).
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Woo to have the controller that determines that the user desires to use 
Regarding claim 8, Woo teaches the ultrasound diagnostic apparatus of claim 1, wherein the input includes a display (“The sub display 81” [0038], Fig. 1) provided in a monitor (“the display 8 may display an application related to operations of the ultrasonic imaging device 1… The sub display 81 may display content related to operations of the ultrasonic imaging device 1.” [0038], Fig. 1).
Woo does not explicitly teach that the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to the display receiving the control command from the user.
However, Woo 920 discloses an ultrasonic imaging apparatus and control method, which is analogous art. Woo 920 teaches that the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to the display receiving the control command from the user (“The input unit 540 may include various means that allows a user to input data, instructions, or commands, such as … a tablet, or a touch screen module.” [0047]).
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Woo to have the controller that determines that the user desires to use the ultrasound diagnostic apparatus in response to the display receiving the control command from the user, as taught by Woo 920, in order to facilitate a diagnosis mode selection (Woo 920: 
Regarding claim 9, Woo teaches the ultrasound diagnostic apparatus of claim 1. 
Woo does not explicitly teach that the input includes a trackball provided in a control panel, wherein the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to the trackball receiving the control command from the user.
However, Woo 920 discloses an ultrasonic imaging apparatus and control method, which is analogous art. Woo 920 teaches that the input (540, [0047], Fig. 1) includes a trackball (“a trackball” [0047]) provided in a control panel (a panel of 540, Fig. 1), wherein the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to the trackball receiving the control command from the user (“The input unit 540 may allow a user to input commands for operations of the ultrasound diagnosis apparatus 1. The user may input an ultrasonic diagnosis start command, a diagnosis mode selection command for selecting a diagnosis mode, such as an Amplitude mode (A-mode), a Brightness mode (B-mode), a Color mode (C-mode), a Doppler mode (D-mode), and a Motion mode (M-mode), or Region Of Interest (ROI) setting information including a size and a location of ROI, through the input unit 540. The input unit 540 may include various means that allows a user to input data, instructions, or commands, such as … a trackball” [0047], Fig. 1).
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Woo to have the input that includes a trackball provided in a control panel, wherein the controller determines that the user desires to use the ultrasound diagnostic apparatus in response to the trackball receiving the control command from the user, as taught by 
Regarding claim 13, Woo teaches a method of controlling (“controlling a moving device according to a movement direction of a platform in the front or the rear" [0007]) an ultrasound diagnostic apparatus (“a moving device" [0007]; “the ultrasonic imaging device 1" [0085]; Fig. 1) including an input (7, [0040], Fig. 1) including a display (“The sub display 81” [0038], Fig. 1), a probe (3, [0037], Fig. 1), a monitor (“a main display 80”. [0037], Fig. 1), a control pane (70, [0041], Fig. 1) having a keyboard (“In the input unit 7, a keyboard … may be provided in an input panel 70." [0041]), and a footrest (“the foot switch or the foot pedal” [0040]; 240, 241, and 242” [0048]; Fig. 1), the method comprising:
detecting a motion (“rotation” [0084]) of the ultrasound diagnostic apparatus (“As illustrated in FIG. 6, the ultrasonic imaging device 1 according to the embodiment of the present invention may include a sensor 28 configured to detect rotation of the casters 22 and 23.  The sensor 28 may be included in at least one of the first casters 22a and 22b or the second casters 23a and 23b.” [0084]; Figs. 1, 6);
receiving a control command (“control operations” [0040]) of the ultrasound diagnostic apparatus from a user (“An operator may control operations of the ultrasonic imaging device 1 through the input unit 7.” [0040], Fig. 1);
determining whether a user desires to use the ultrasound diagnostic apparatus on the basis of at least one of the detected motion (“the sensor 28 detects a direction in which the casters 22 and 23 rotate” [0085], Fig. 6) or the received control command (“the user may … press the stop button 241 provided in the first manipulation unit.” [0079] – [0080]); and

Woo does not explicitly teach an input including a trackball.
However, Woo 920 discloses an ultrasonic imaging apparatus and control method, which is analogous art. Woo 920 teaches an input (540, [0047], Fig. 1) including a trackball (“a trackball” [0047]: “The input unit 540 may allow a user to input commands for operations of the ultrasound diagnosis apparatus 1. The user may input an ultrasonic diagnosis start command, a diagnosis mode selection command for selecting a diagnosis mode, such as an 
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Woo to have an input including a trackball, as taught by Woo 920, in order to facilitate a diagnosis mode selection (Woo 920: [0047]). 
Regarding claim 15, Woo modified by Woo 920 teaches the method of claim 13. 
Woo teaches that the determining of whether a user (“the user” [0079] – [0080]) desires to use the ultrasound diagnostic apparatus on the basis of the detected motion includes determining that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the monitor (“the sensor 28 detects a direction in which the casters 22 and 23 rotate due to the applied force…When it is detected that the force applied to the casters 22 and 23 is removed, the control unit may perform control such that the locking units 220 and 230 lock the casters 22 and 23.” [0085], Figs. 1, 6. Because the monitor is mounted on platform 2, it changes position when casters rotate. Therefore, sensor 28 detects a position change of the monitor).
Regarding claim 16, Woo modified by Woo 920 teaches the method of claim 13. 
Woo teaches that the determining of whether a user desires to use the ultrasound diagnostic apparatus on the basis of the detected motion includes determining that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the control panel (“As illustrated in FIG. 6, the ultrasonic imaging device 1 according to the . Because the control panel is mounted on platform 2, it changes position when casters rotate. Therefore, sensor 28 detects a position change of the control panel).
Regarding claim 17, Woo modified by Woo 920 teaches the method of claim 13. 
Woo teaches that the determining of whether a user desires to use the ultrasound diagnostic apparatus on the basis of the detected motion includes determining that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the keyboard (“In the input unit 7, a keyboard … may be provided in an input panel 70.  The input panel 70 may be mounted on the platform 2." [0041]; “the sensor 28 detects a direction in which the casters 22 and 23 rotate due to the applied force…When it is detected that the force applied to the casters 22 and 23 is removed, the control unit may perform control such that the locking units 220 and 230 lock the casters 22 and 23.” [0085], Figs. 1, 6. Because the keyboard is mounted on platform 2, it changes position when casters rotate. Therefore, sensor 28 detects a position change of the keyboard).
Regarding claim 18, Woo modified by Woo 920 teaches the method of claim 13. 
Woo teaches that the determining of whether a user desires to use the ultrasound diagnostic apparatus on the basis of the detected motion includes determining that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the footrest ("The platform 2 may include the input unit 7.  The input unit 7 may be provided in In operation, the foot switch or the foot pedal changes its position when pressed by a user, which is detected by the controller associated with it).
Regarding claim 19, Woo modified by Woo 920 teaches the method of claim 13. 
Additionally, Woo modified by Woo 920 teaches determining that the user desires to use the ultrasound diagnostic apparatus in response to receiving at least one of a unlock command for changing a position of the monitor or a diagnosis start command (Woo 920: “an ultrasonic diagnosis start command” [0047]) of the ultrasound diagnostic apparatus from the user (Woo 920: “The input unit 540 may allow a user to input commands for operations of the ultrasound diagnosis apparatus 1. The user may input an ultrasonic diagnosis start command, a diagnosis mode selection command for selecting a diagnosis mode, such as an Amplitude mode (A-mode), a Brightness mode (B-mode), a Color mode (C-mode), a Doppler mode (D-mode), and a Motion mode (M-mode), or Region Of Interest (ROI) setting information including a size and a location of ROI, through the input unit 540. The input unit 540 may include various means that allows a user to input data, instructions, or commands, such as a keyboard, a mouse, a trackball, a tablet, or a touch screen module.” [0047]).
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Woo and Woo 920 to have the step of determining that the user desires to use the ultrasound diagnostic apparatus in response to receiving at least 
Regarding claim 20, Woo modified by Woo 920 teaches the method of claim 13. 
Additionally, Woo modified by Woo 920 teaches that the determining of whether a user desires to use the ultrasound diagnostic apparatus on the basis of the received control command includes determining that the user desires to use the ultrasound diagnostic apparatus in response to the trackball receiving the control command from the user (Woo 920: “The input unit 540 may allow a user to input commands for operations of the ultrasound diagnosis apparatus 1. The user may input an ultrasonic diagnosis start command, a diagnosis mode selection command for selecting a diagnosis mode, such as an Amplitude mode (A-mode), a Brightness mode (B-mode), a Color mode (C-mode), a Doppler mode (D-mode), and a Motion mode (M-mode), or Region Of Interest (ROI) setting information including a size and a location of ROI, through the input unit 540. The input unit 540 may include various means that allows a user to input data, instructions, or commands, such as … a trackball” [0047], Fig. 1).
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Woo and Woo 920 to have the step of determining that the user desires to use the ultrasound diagnostic apparatus in response to the trackball receiving the control command from the user, as taught by Woo 920, in order to facilitate a diagnosis mode selection (Woo 920: [0047]). 
  
11 is rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1, and further in view of Woo et al (US 20160183920), hereinafter, Woo 920, and Fishman (US 20180294052), hereinafter, Fishman.
Regarding claim 11, Woo teaches the ultrasound diagnostic apparatus of claim 1. 
Woo does not explicitly teach that the input receives a command for activating or deactivating an auto lock function of the caster from the user.
However, Woo 920 discloses an ultrasonic imaging apparatus and control method, which is analogous art. Woo 920 teaches that the input receives a command for activating an auto lock function of the caster from the user (“The input unit 540 may include various means that allows a user to input data, instructions, or commands, such as … a tablet, or a touch screen module.” [0047]; “as shown in FIG. 5, the display unit 550 may display … a castor unlock function, a lock function for preventing movement of the display unit 550... Also, in order for a user to select a desired function to be activated from among the displayed functions, the display unit 500 may display a plurality of checkboxes corresponding to the individual functions.  If the user selects a function to be activated, the controller 500 may automatically activate the selected function." [0066]. “If the user selects the lock function ..., the controller 500 may operate a locking element 551 …” [0069]).
Therefore, based on Woo 920’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Woo to have the input that receives a command for activating an auto lock function of the caster from the user, as taught by Woo 920, in order to facilitate operation of ultrasonic imaging apparatus (Woo 920: [0066]). 

However, Fishman discloses radiotherapy mobile and wireless device workflow management system, which is analogous art. Fishman teaches that the input receives a command for deactivating a function from the user, in response to receiving the command for deactivating the function, the controller prevents the control signal from being transmitted even when it is determined that the user desires to use the medical apparatus (“If the patient's identity is not verified, then the operational state of the medical equipment 1014 can optionally be changed so as to prevent treatment to the wrong person.  For example, the operational state of the medical equipment is changed from an enabled state in which treatment can be provided to a lock-out state (or partially disabled state) in which at least a portion of its functions are disabled (e.g., until re-enabled or overridden by a medical professional or technician).” [0180]. “If the patient's identity is not verified [1272:NO], then 1274 is performed where an operational state of the medical equipment is changed such that the treatment cannot be provided to the patient.  For example, the operational state of the medical equipment is changed from an enabled state in which treatment can be provided thereby to a lock-out state (or a partially disabled state) in which at least a portion of its functions are disabled (e.g., until overridden or re-enabled by a medical professional or technician).” [0207]).  
Therefore, based on Fishman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woo and Woo 920 as applied to claim 13, and further in view of Jin et al (EP 2977012), hereinafter, Jin.
Regarding claim 14, Woo modified by Woo 920 teaches the method of claim 13. 
Woo modified by Woo 920 does not explicitly teach that the determining of whether a user desires to use the ultrasound diagnostic apparatus on the basis of the detected motion includes determining that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the probe.
However, Jin discloses ultrasound imaging apparatus and controlling method thereof, which is analogous art. Jin teaches determining that the user desires to use the ultrasound diagnostic apparatus (“and the controlling unit may move the image indicator according to the 
Therefore, based on Jin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Woo and Woo 920 to have the step of determining that the user desires to use the ultrasound diagnostic apparatus in response to detecting a position change of the probe, as taught by Jin, in order to facilitate diagnostic imaging according to changing a location and a position of an ultrasound probe (Jin: [0087]). 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 408-918-9701/571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793